 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:96-cr-00075-KJD-LRL
 4
                   Plaintiff,                            ORDER
 5
            v.
 6
     ROY DEAN GRACE,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Stipulation to Extend Time (#254) is

11   GRANTED. The time for defense counsel to file the responsive pleadings in this case be

12   extended from June 25, 2019 to July 25, 2019.

13               18TH
     DATED this ___ day of
14   July, 2019.
                                                KENT J. DAWSON
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
